DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 01/21/2022 have been considered, therefore, see the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 1 – 20 are pending in the instant application. 
Claim Objections
Regarding claim[s] 14 under the objection for grammatical error, applicant’s claim amendment has been considered, therefore, the objection is withdrawn.
Claim Rejections – 35 USC § 112
Regarding claim[s] 4, 5, under the rejection for indefinite subject matter, applicant’s claim amendments of “processor to….,” and “processor,” have been considered, therefore, the rejections are withdrawn. 
Allowable Subject Matter
Claim[s] 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded at time of search for the claimed invention. The prior arts do not teach the claimed invention but are in the general field of technology to which patent protection is sought:
YU et al. [US PGPUB # 2014/0331288], who generally does teach limiting the number of challenge/response pairs available to an adversary by gating the access to an authentication module with a gatekeeper. Creating a challenge/response protocol whereby the amount of challenge/response information leaked is controlled by the server. The device cannot leak challenge/response pairs when the device is in the possession of or being queried by an adversary or false device.
Abbott et al. [US PGPUB # 2019/0165957], who generally does teach 
authenticating a device, where a noisy response is received from a physically unclonable function for a challenge. An error code is generated for correcting the noisy response. An expected response is generated from the noisy response and the error code. The expected response and corresponding first helper data is store. The helper data includes the first challenge and the error code. The helper data is provided to a device in response to an authentication request from the device, the first device including the physically unclonable function.
	While Abbott does teach a challenge response from a device with physically unclonable function, where the response from the device is noisy, and an error code is generated to correct the response, but Abbott does not teach at least the claim limitations of: “
measure physical characteristics of PUF devices forming a portion of the PUF array specified by the authentication challenge;
generate an authentication response based on the measured physical characteristics;
receive a target error level indicating a number of errors desired in the authentication response;
determine a required number of bits to be altered in a binary representation of the authentication response to produce the number of errors desired in the authentication response;
alter bit values of a subset of bits of the authentication response having the required number of bits to generate a noisy authentication response;
transmit the noisy authentication response to the server; and
encrypt further communication with the server using a client-generated encryption key derived from the authentication response in response to receiving a message confirming
successful authentication from the server.” of claim # 1. 

Merchan et al. [US PAT # 11146410], who generally does teach receiving a helper bit string from a second device that is remote from the first device; measuring a first response bit string of a physical unclonable function of the first device with respect to a challenge bit string; subtracting the first response bit string from the helper bit string; reconstructing a random matrix using a pseudo-random number generator initialized with a seed; and decoding a result of the subtraction using the random matrix, the shared secret bit string being provided from the decoding if the helper bit string was encoded using a previously measured second response bit string that is within a threshold level of similarity to the first response bit string, the decoding outputting an error value otherwise.
	While Merchan does teach measuring a response bit string as a result of a challenge, encoding and an error value, however, Merchan doesn’t teach at least the claim limitations of: 

“generate an authentication response based on the measured physical characteristics;
receive a target error level indicating a number of errors desired in the authentication response;
determine a required number of bits to be altered in a binary representation of the authentication response to produce the number of errors desired in the authentication response;
alter bit values of a subset of bits of the authentication response having the required number of bits to generate a noisy authentication response;
transmit the noisy authentication response to the server; and
encrypt further communication with the server using a client-generated encryption key derived from the authentication response in response to receiving a message confirming
successful authentication from the server.” of claim # 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434